Citation Nr: 1623236	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  13-09 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for residuals of cold injury to the right hand.

6.  Entitlement to service connection for residuals of cold injury to the left hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to February 2010.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before the undersigned in March 2016.  A transcript of the hearing is of record.  At the hearing, the undersigned granted the Veteran a 60-day abeyance period for the submission of additional evidence to support his claims.  At the hearing and subsequent to the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration of such evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

I.  Notice

In the Veteran's May 2011 notice of disagreement, he contended that his service-connected bilateral plantar fasciitis caused or aggravated low back, bilateral knees, and left ankle conditions.  The Veteran has not been notified regarding what information is necessary to substantiate a claim of service connection based on a theory of secondary service connection.  Thus, such notice should be provided on remand.

II.  Private Treatment Records

At the March 2016 hearing, the Veteran testified that he saw private doctor, S.H., in 2012 and 2013 for the claimed disabilities.  The record contains a March 2013 letter from Dr. S.H. regarding conditions unrelated to the appeals currently before the Board.  In August 2013, the AOJ sent Dr. S.H. a letter requesting that she submit treatment records for the Veteran; however, a response was not received and the AOJ did not send a second letter requesting such records.  VA's duty to assist requires that it make not less than two requests to a custodian of private records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  38 U.S.C.A. § 5103A(b)(2)(B).  Thus, the AOJ must make further attempts to obtain these identified relevant records on remand. 

III.  Federal Facility and VA Treatment Records

The Veteran also testified that he received treatment at the Winn Army Community Hospital for all of his disabilities subsequent to his retirement from service beginning in February 2010.  These records have not been associated with the Veteran's claims folder.  As VA's duty to assist requires it to obtain relevant records held by a Federal department that a claimant adequately identifies, all necessary attempts must be made to obtain these records on remand.

Additionally, the record reflects the Veteran receives VA treatment.  The most recent VA treatment records are from November 2015.  Therefore, any updated VA records should be obtained and associated with the claims file on remand.




IV.  VA Examinations or Opinions

	A.  Left Knee Disability

The record reflects that April 2011 MRI results show a linear tear in the posterior horn of the lateral meniscus of the left knee with minimal joint effusion.  The tear was noted by the April 2014 VA examiner; however, the opinion given by that examiner only related to bilateral knee strain and did not clearly consider the etiology of the meniscal tear.  Moreover, in a June 2014 addendum opinion, the April 2014 VA examiner indicated that the Veteran did not have a current diagnosis for a left knee disability, and that he only had a history of prior knee strain.  Since the record reflects the Veteran has had a left knee disability during the appeal period, but the April 2014 opinion does not adequately address the etiology of such disability, it is necessary to obtain a clarifying opinion on remand. 

	B.  Cold Injury Residuals

Service treatment records (STRs) reflect that the Veteran was treated on several occasions for cold intolerance, including being placed on profiles.  For example, a February 1994 STR reflects that the Veteran was given a temporary profile of 3 for physical capacity based on cold intolerance.  The profile limited him to being in temperatures under 40 degrees for no more than 10 minutes and avoiding exposure to temperatures under 32 degrees.  

On April 2014 VA examination, the Veteran reported that he continued to experience color changes in his hands when exposed to temperatures below 40 degrees.  X-rays taken at the time revealed no evidence of osteoarthritis, osteoporosis or subarticular punched out lesions on either hand.  The examiner concluded there was no radiographic evidence of residuals of frostbite to the hands.  The examiner further opined that the Veteran's subjective complaints of color changes were less likely related to his history of cold temperature exposure in service.  However, the examiner did not provide a rationale for this opinion.  Therefore, the opinion is inadequate for the Board to rely upon in deciding the Veteran's claim and clarification of the opinion is necessary.
Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with a notice letter regarding his claims of secondary service connection for a low back disability, bilateral knee disability, and left ankle disability that complies with the notification requirements of 38 C.F.R. § 3.159(b).  Such letter should specifically advise the Veteran of the information and evidence needed to substantiate these claims on a secondary basis.

2.  With any needed assistance from the Veteran, obtain any identified private treatment records for the claimed disabilities, including records from Dr. S.H.  

3.  With any needed assistance from the Veteran, obtain the Veteran's post-service treatment records, beginning in February 2010, from Winn Army Community Hospital in Fort Stewart, Georgia.

4.  Obtain the Veteran's VA treatment records from November 2015 to the present.

5.  If any of the records requested in items 2 to 4 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

6.  After completing the development requested in items 2 to 5, request a records review and addendum medical opinion regarding the left knee disability from the examiner who completed the April 2014 VA examination and June 2014 addendum opinion, or another appropriate clinician if that examiner is unavailable.  The claims folder and copies of all pertinent records should be made available to the clinician in conjunction with this request. 

If the reviewing clinician determines that a physical examination is necessary, then such must be scheduled.

The reviewing clinician should specifically address the following questions:  

NOTE: If review of the record, including any treatment records added to the claims folder in conjunction with this remand, reflect the diagnosis of any other left knee disability or disabilities since the Veteran's discharge from service in February 2010, then please additionally respond to the below questions with consideration of these additional diagnoses.

A)  Is it at least as likely as not (a 50 percent probability or greater) that a meniscus tear of the left knee originated in service or is otherwise attributable to service or any event therein?

B)  Is it at least as likely as not (a 50 percent probability or greater) that a meniscus tear of the left knee is caused by service-connected bilateral plantar fasciitis?

C) Is it at least as likely as not (a 50 percent probability or greater) that a meniscus tear of the left knee is aggravated beyond the normal course of the condition (i.e., a chronic worsening rather than a temporary flare-up) by service-connected bilateral plantar fasciitis?  

Consider, and discuss as necessary, the Veteran's statements regarding the duties he performed during his service.

A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  After completing the development requested in items 2 to 5, request a records review and addendum medical opinion regarding residuals of frostbite injury to the bilateral hands from the examiner who completed the April 2014 VA examination, or another appropriate clinician if that examiner is unavailable.  The claims folder and copies of all pertinent records should be made available to the clinician in conjunction with this request. 

If the reviewing clinician determines that a physical examination is necessary, then such must be scheduled.  If such examination is deemed necessary, then the Veteran has requested that it either be conducted during the winter months or that an immersion test is conducted during the examination.  

The reviewing clinician should specifically address the following question:  

Is it at least as likely as not (a 50 percent probability or greater) that symptoms of color changes in the hands or any other reported symptoms in the hands are related to the Veteran's service, to include treatment for cold intolerance therein?

A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

8.  Undertake any other development deemed necessary, including obtaining VA examination(s) or opinion(s) if the records obtained pursuant to items 2 to 4 reflect disability diagnoses since February 2010 for the claims of service connection for a low back disability, right knee disability, or left ankle disability.

9.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




